DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of applicants’ response filed 10/14/21 the following applies.
The rejections under 112(b) and (a) have been overcome by applicants’ amendments in the recent response. However the following rejection under 112(d) made in the action mailed 1/6/21 for claim 13 is being reinstated for one choice within claim 22 which includes species previously embraced in claim 13. See p.5 of action mailed 1/6/21. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In reviewing the species in claim 22 vs claim 13 previously pending it is noted that #440 also contains a substituent outside the scope of that permitted for R3 as phenyl in claim 1. Note –SMe is not embraced in claim 1.  
It is suggested the claim be made independent.
Claims 1 ,14 and 23 remain rejected as being drawn to an Improper Markush group for reasons of record. For claim 1 the last  four R3 choices in claim 1 are not part of the elected invention. See p.5 2nd row, last choice and 3rd row all choices. 
For claim 23 which consists of many diverse species outside of claim 1,the following has been examined:
1. Central core as cyclohexanedione;
2. R3 as aryl or heteroaryl that is directly attached to the central core;
3. N directly attached to the exocyclic double  bond on the central core (vs OH in remaining claims) which in turn is substituted by C1 or C2 alkylene which chain is bonded to heterocycloalkyl rings (i.e. saturated rings).
See species that pertain to different cores-see #1 or 9 or 10 for example. Also R3 choices are not limited to aryl,heteroaryl directly attached to cyclohexanedione- see #14,15,or 30-32 for example.
Also many species are not limited to a N atom directly attached to the exocyclic double bond (=) such as # 4A,7 with a C1 or C2 alkylene attached to the N atom which in turn is bonded to a heterocycloalkyl ring. See # 119-124 as well as all on p.18. and many others on subsequent pages. 
The nonstatutory double patenting rejection over the claims of 16/614,521 has been overcome by the filing of a Terminal Disclaimer which has been approved.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624